                                                                 United States District Court
                                                                   Southern District of Texas

                                                                      ENTERED
                  IN THE UNITED STATES DISTRICT COURT                 April 30, 2021
                  FOR THE SOUTHERN DISTRICT OF TEXAS               Nathan Ochsner, Clerk
                            HOUSTON DIVISION




FELIX ESSETT,                       §
SPN #01679269,                      §
                                    §
                  Plaintiff,        §
                                    §
v.                                  §         CIVIL ACTION NO. H-21-0653
                                    §
HOUSTON POLICE DEPARTMENT,          §
                                    §
                  Defendant.        §




                       MEMORANDUM OPINION AND ORDER



     The plaintiff, Felix Essett (SPN #01679269), is presently in

custody at the Harris County Jail as a pretrial detainee.                    The

plaintiff has filed a Complaint for Violation of Civil Rights under

42 U.S.C.   §   1983   ("Complaint") (Docket Entry No. 1) against the

Houston Police Department regarding injuries that he sustained

during an arrest that occurred in 2018.           Because he proceeds in

forma pauperis, the court is required to scrutinize the Complaint

and dismiss the case if it determines that the action is "frivolous

or malicious;" "fails to state a claim on which relief may be

granted;" or "seeks monetary relief against a defendant who is

immune from such relief."         28 U.S.C.   §   1915 (e) (2) (B).      After

considering all of the pleadings, the court concludes that this

case must be dismissed for the reasons explained below.
                                  I.   Background

     Public records reflect that Essett was arrested by officers

employed with the City of Houston Police Department                     ( "HPD") on

November     27,   2018,    and    charged      with    aggravated    assault    in

Harris County Cause No. 1613146 for stabbing the complainant, James

Taylor, with a deadly weapon, namely a knife.1                  Essett was later

re-indicted     and     charged    with    murder      in   Harris   County   Cause

No. 1634045 for causing James Taylor's death by stabbing him with

a knife. 2    Essett remains in custody awaiting trial in the 184th

District Court of Harris County, Texas.

     In a Complaint that is dated February 25, 2021, Essett has

filed suit against HPD, asserting that he was the victim of "police

brutality" during an arrest that occurred on November 27, 2018. 3

Essett contends that an unidentified police officer slammed him to

the pavement and handled him "very rough," causing unspecified head

injuries, a broken hand, and "mental stress."4                Invoking 42 U.S.C.

§ 1983, Essett seeks $50,000.00 in compensatory damages for the


     1
      Indictment in Harris County Cause No. 1613146, available from
the   Harris   County    District   Clerk's   Office,    https://www.
hcdistrictclerk. com/Edocs/Public/search. aspx (last visited April 28,
2021).
     2
       Indictment in Harris County Cause No. 1634045, available from
the    Harris   County   District   Clerk's   Office,    https://www.
hcdistrictclerk. com/Edocs/Public/search. aspx (last visited April 28,
2021).
     3
         Complaint, Docket Entry No. 1, pp. 3, 5, 11.
     4
         Id. at 4, 5.
                                          -2-
violation of his civil rights.5            The court concludes that the
Complaint must be dismissed because it was untimely filed.


                               II.   Discussion

       Civil rights claims under 42 U.S.C. § 1983 are governed by the
two-year statute of limitations provided by Texas law.                     See
Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001)
(citing Tex. Civ. Prac. & Rem. Code Ann.           §   16.003(a)); see also
Redburn v. City of Victoria, 898 F.3d 486, 496 (5th Cir. 2018).
This means that Essett had two years from the time that his claims
accrued     to    file   a   civil   rights   complaint     concerning     his
allegations.      See Gonzales v. Wyatt, 157 F.3d 1016, 1020 (5th Cir.
1998).
       Federal law determines when a cause of action accrues under

§   1983.        Smith v. Regional Transit Authority, 827 F.3d 412, 421
(5th         2016).      A claim generally accrues         "the moment the
plaintiff becomes aware that he has               fered an injury or has
sufficient information to know that he has been injured" by actions
attributable to the defendant.             Piotrowski,    237    F.3d at 576
(internal quotation marks and citations omitted).
       The incident that forms the bas            for Essett's Complaint
occurred during his arrest on November 27, 2018. 6              The Complaint,



            at 5.


                                     -3-
which was not filed until February 25, 2021, is well outside the

two-year statute of limitations period that applies to Essett's
claims. 7
     Although Texas formerly had a provision that tolled the
statute of limitations during incarceration, that provision was
eliminated in 1987. See Burrell v. Newsome, 883 F.2d 416, 421 (5th
Cir. 1989); see also Hagins v. Craig, 24 F.3d 238, 1994 WL 243110,
at *2 (5th Cir. 1994) (per curiam, unpublished) ("[T]he provision
of   Texas    law   tolling   the   statute   of   limitations   due      to
incarceration has been eliminated."       (citing Tex. Civ. Prac.   &   Rem.
Code Ann.    §   16.001 (West 1992)   (effective September 1, 1987)).
Essett does not articulate any other basis for tolling the statute
of limitations for his claim that excessive force was used during
his arrest.      Because his claims are barred by the two-year statute
of limitations, this case will be dismissed as frivolous.                See
Brown v. Pool, 79 F. App'x 15, 17 (5th Cir. 2003) (per curiam)
(citing Gonzales, 157 F.3d at 1019); see also Gartrell v. Gaylor,
981 F.2d 254, 256 (5th Cir. 1993) (per curiam) ("[W]here it is
clear from the face of a complaint filed in forma pauperis that the



     7
      Although the Complaint was received for filing on
February 26, 2021, a prisoner's pro se pleadings are considered
filed under the prison mailbox rule on the date they are delivered
to prison authorities for filing. See Spotville v. Cain, 149 F.3d
374, 377 (5th Cir. 1998). Using the date most favorable to the
plaintiff, the court treats the day that Essett signed the
Complaint, February 25, 2021, as the date it was filed.        See
Complaint, Docket Entry No. 1, p. 11.
                                    -4-
claims    asserted   are     barred     by   the   applicable   statute   of

limitations, those claims are properly dismissed" as frivolous.).


                      III.    Conclusion and Order

    Based on the foregoing, the court ORDERS as follows:

     1.    The Complaint for Violation of Civil Rights filed
           by Felix Essett (Docket Entry No. 1) is DISMISSED
           with prejudice as frivolous.

     2.    The dismissal will count as a STRIKE for purposes
           of 28 u.s.c. § 1915(g).
     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.           The Clerk will also send a

copy of this Order to the Manager of Three                Strikes   L.ist at

Three_Strikes@txs.uscourts.gov.

    SIGNED at Houston, Texas, on this 30th day.of April, 2021.




                                                   SIM LAKE
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                      -5-
